Motion by defendant to dispense with printing and for assignment of counsel on appeal from order denying his motion to suppress evidence, denied. Cross motion by the People to dismiss appeal as premature granted; appeal dismissed. In a criminal action a separate appeal from an intermediate order may not be taken by the defendant; the order may be reviewed, however, on the appeal from the judgment of conviction (Code Grim. Pro., § 517, subd. 3). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.